By the Court,* Mitchell, J.
The question whether an appeal lies to the general term from the special term, after the report of commissioners of estimate has been confirmed, has been differently decided in this district.
In the matter of Wall-street the right of appeal was sustained. It is true that there the appeal was from an order refusing to confirm the report, but in recognizing the right to an appeal the court made no distinction on that account.
An act was about that time passed, allowing an appeal from the special to the general term in all special proceedings.
After this an appeal was taken from the general term to the Court of Appeals, in the case of Canal-street, and dismissed on the ground that the decision of the Supreme Court was final; and in the opinion then given it was expressly stated that an appeal in such case did lie to the general term.
*275At a subsequent general term, in the matter of the Boweiy extension, it was held that no appeal lies to the general term in these cases.
The statute declares that the report of the commissioners, when confirmed by the Supreme Court, shall be final and conclusive ; these words receive their appropriate and full meaning if applied to the report when confirmed by the Supreme Court without appeal, or by the Supreme Court on appeal, when the law in general terms allows such appeal. It is not necessary now to pass definitely on that question.
Hr. Pryor’s lots were valued by the commissioners, and their report filed, and then he presented to them all the objections which he now states, and they allowed him a still larger value for his lots.
The inference is, that they gave due consideration to all the matters of which he complains, and they are the proper judges of matters of fact: it requires a strong case to justify the court to interpose in matters of value. The prices of 1852 did not guide the commissioners in matters of value; they cannot be invoked for this application. The test is not what prices lots may have brought a few years before, but what is the probably permanent market value about the time of taking the land? The commissioners could form their estimate of their value by general inquiries; by their general information; by knowledge acquired in the course of their office as to other lots of somewhat similar situation, as well as for the examination of witnesses; so they could judge of relative value by viewing the grounds; seeing their advantages or disadvantages; their extra height or depth; the rock to be removed, or marsh to be filled up. The items of this knowledge can never be reduced to writing ; it is the result of it all which is the judgment of the commissioners, and on which all owners of property and the public must depend.
The order should be affirmed, with $10 costs.
Roosevelt, J., concurred.

 Present, Mitchell, Roosevelt, and Peabody, JJ.